PER CURIAM.
Where the defendant failed to request an instruction on simple possession of cocaine as a lesser included offense of trafficking in cocaine, and asked instead only for the “standard jury instructions” notwithstanding the trial court’s repeated inquiry as to whether she wanted additional instructions, there was no reversible error.1 See State v. Daophin, 533 So.2d 761 (FIa.1988) (simple possession is not a necessarily lesser included offense of trafficking). The evidence showed that the amount of cocaine possessed by the defendant exceeded the 400 grams amount necessary to a trafficking conviction.
Affirmed.

. Under a May 1987 revision to the Standard Jury Instructions in Criminal Cases, possession is a permissive lesser included offense of trafficking in a controlled substance. Florida Bar Re: Standard Jury Instr.-Criminal, 508 So.2d 1221 (Fla. 1987).